Citation Nr: 0719017	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  04-21 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to service connection for a claimed left foot 
disorder.  

2.  Entitlement to service connection for a claimed right 
foot disorder.  

3.  Entitlement to service connection for a claimed neck 
disorder.  

4.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder, to include major 
depressive disorder and bipolar disorder.  



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from September 1977 to July 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the RO.  

In March 2006, the Board granted the veteran's motion and 
directed that the RO reschedule him for a videoconference 
hearing with a Veterans Law Judge.  

While the veteran is reported to have failed to appear for 
the rescheduled hearing without explanation in May 2007, it 
is not clear from the record that he was properly notified by 
the RO.  This situation will be addressed hereinbelow.  

The issues of service connection for claimed foot conditions 
and an innocently acquired psychiatric disorder are addressed 
in the REMAND portion of this document.  

They are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when further action is required on his part.  



FINDING OF FACT

The currently demonstrated degenerative changes of the 
cervical spine is shown as likely as not to be due to the 
documented injury and trauma sustained by the veteran during 
his period of active service.  





CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by degenerative changes of the cervical 
spine, is due to an injury that was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002) ; 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to consideration of the merits of the appeal, the Board 
notes that VA has a statutory duty to assist the veteran in 
the development of his claim of service connection for neck 
disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Given the fully favorable action taken as to the claim of 
service connection for a neck disorder, the Board finds that 
any deficiency in this regard is considered to have been 
harmless as to this matter.  


II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection, however, may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The report of the veteran's September 1977 service entrance 
examination is negative for any complaints or findings of a 
neck disorder.  

During service in March 1978, the veteran reported having 
constant neck pain, following an injury three weeks earlier.  
While lifting two 5 gallon cans, he had felt a spasm on the 
left side of his neck.  

In May 1979, the veteran reported a two month history of 
intermittent neck pain.  The assessment was that of muscular 
pain.  

In July 1979, the veteran complained of having pain after 
sustaining trauma to his neck and upper back.  The diagnosis 
was that of rule out cervical spine injury.  

The report of the May 1981 service separation examination is 
negative for any complaints or clinical findings of neck 
disorder.  

The recently submitted evidence, includes VA medical records 
dated since September 1998, shows that the veteran has 
degenerative joint and disc disease at multiple levels in his 
cervical spine.  

The veteran underwent a VA examination in July 2004 when the 
diagnosis was that of left C6 radiculopathy, due to 
degeneration of the cervical spine.  It was noted by way of 
history that he had been in a car accident in 2000.  The 
examiner opined that the veteran could have possibly been 
predisposed to cervical spine degeneration by heavy lifting 
and exercise during service.  

Based on a review of the entire record, and given the nature 
of the veteran's manifestations and the repeated treatment 
during service, the Board finds the evidence to be in 
relative equipoise in showing that the cervical spine 
degenerative changes were as likely as not the result of the 
demonstrated injury or trauma sustained by the veteran during 
his period of active service.  

By extending the benefit of the doubt to the veteran, service 
connection for the cervical spine degenerative changes is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Service connection for a disability manifested by 
degenerative changes of the cervical spine is granted.  



REMAND

The veteran also seeks service connection for a foot disorder 
as the result of prolonged standing and marching in boots 
during service.  

During service, the veteran was treated for complaints 
involving his feet.  In March 1978, he reported having pain 
in his left heel and across the arch.  In April 1978, he was 
treated for tinea pedis and onychomycosis.  

In June 1979, during service, the veteran was treated for 
complaints of a left foot injury.  In January 1980, he 
reported a two month history of a pruritic rash on various 
areas of his body, including his toes.  

The more recent evidence shows that, since 2002, VA has 
treated the veteran for foot conditions, variously diagnosed 
as plantar fasciitis and onychomycosis.  In March 2003, the 
VA X-ray studies also showed the presence of a heel spur.  

During service in January 1979, the veteran received 
treatment for alcohol abuse.  When examined in March 1979, 
the veteran answered in the affirmative, when asked if he 
then had, or had ever had, depression or excessive worry.  
Although the there was no significant mental illness noted, 
his depression was noted to be related to worries about his 
family.  

The VA medical records, dated from 1997 to 2004, show that 
the veteran has received treatment for various psychiatric 
disorders, including a substance-induced mood disorder, 
bipolar disorder and major depression.  

In reviewing the case, the Board is aware of the need to 
notify the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Such notification has not yet been 
accomplished.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In addition, the Board finds that further action is necessary 
to determine whether the veteran should be scheduled another 
hearing in this case.  

Accordingly, the remaining matters are REMANDED to the RO for 
the following actions:

1.  The RO should notify the veteran that 
a disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is awarded 
for disabilities of the left foot or 
right foot or for psychiatric disability.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; see Dingess/Hartman.  

2.  The RO also should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of any 
claimed foot condition.  All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

Based on his/her review of the case, the 
examiner should render an opinion (with 
rationale) as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran has current foot disability 
that had its clinical onset during his 
period of active service.  

3.  The RO also should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of any 
claimed innocently acquired psychiatric 
disorder.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

Based on his/her review of the case, the 
examiner must render an opinion (with 
rationale) as to whether it is more 
likely than not; at least as likely as 
not; or less likely than not that the 
veteran currently suffers from innocently 
acquired psychiatric disability that had 
its clinical onset during his period of 
active service.  

4.  The RO also should take appropriate 
steps to contact the veteran to determine 
whether he should be afforded an 
opportunity to appear for a rescheduled 
hearing.  If indicated, he should be 
rescheduled in an expedited manner.  

5.  Following completion of all indicated 
development, the RO should readjudicate 
the issues of service-connection for a 
foot disorder and an innocently acquired 
psychiatric condition.  If any benefits 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative must be furnished an SSOC 
and afforded an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


